                   Case
                    Case2:20-cv-00919-JLR
                         2:20-cv-00919-JLR Document
                                            Document6-1
                                                     7 Filed
                                                        Filed07/08/20
                                                              07/06/20 Page
                                                                        Page11ofof11




 1                                                                     JUDGE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     ERIC LI,                                           Case No. 2:20-cv-0919-JLR
 9
                          Plaintiff,                    ORDER GRANTING
10                                                      DEFENDANT’S MOTION FOR
              v.                                        EXTENSION OF TIME TO ANSWER
11
     THE PRUDENTIAL INSURANCE
12   COMPANY OF AMERICA,
13                        Defendant.
14

15            Considering Defendant’s Unopposed Motion for an Extension of Time to Answer or

16   Otherwise Respond to Plaintiff’s Complaint, the Court being sufficiently advised:

17            IT IS ORDERED that the MOTION be granted and that the deadline for Defendant to

18   answer or otherwise respond to Plaintiff’s Complaint is extended to and including July 23, 2020.

19   IT IS SO ORDERED.

20            DATED this 8th day of July, 2020.
21

22
                                                  A
                                                  __________________________________________
                                                  HONORABLE JAMES L. ROBART
23

24

25

26

                                                                                  SEYFARTH SHAW LLP
     ORDER - 1                                                                       999 Third Avenue
     (CASE NO. 2:20-CV-0919 JLR)                                                          Suite 3000
                                                                                   Seattle, WA 98104-3100
                                                                                       (206) 946-4910
     64613075v.1
